IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                      NO. 2013-CA-01944-COA

LESLIE TERRY SINGLEY, BRENDA TAYLOR               APPELLANTS
SINGLEY AND INDEMNITY INSURANCE
COMPANY OF NORTH AMERICA

v.

TRINITY HIGHWAY PRODUCTS, LLC, KEY                  APPELLEES
LLC, ATWOOD FENCE COMPANY, INC.,
BRYSON PRODUCTS, INC., E-TECH TESTING
SERVICES, INC., CENTRAL FABRICATORS,
INC., AND ENERGY ABSORPTION SYSTEMS,
INC.

DATE OF JUDGMENT:             10/15/2013
TRIAL JUDGE:                  HON. WILLIAM A. GOWAN JR.
COURT FROM WHICH APPEALED:    HINDS COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANTS:     NATHAN RICHARD GLASSMAN
                              JOHN WILLIAM NISBETT
                              TODD BRITTON MURRAH
                              RONNA DIANE KINSELLA
ATTORNEYS FOR APPELLEES:      W. THOMAS MCCRANEY III
                              GEORGE ELLIS ABDO III
                              ROGER C. RIDDICK
                              MICHAEL A. HEILMAN
                              ZACHARY MORI BONNER
                              RUSSELL CLAY BROWN
                              ANDY LOWRY
                              BRADLEY SMITH KELLY
NATURE OF THE CASE:           CIVIL - PERSONAL INJURY
TRIAL COURT DISPOSITION:      SUMMARY JUDGMENT GRANTED IN
                              FAVOR OF APPELLEES
DISPOSITION:                  AFFIRMED - 05/26/2015
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

     EN BANC.

     BARNES, J., FOR THE COURT:
¶1.     This case arises from a car accident involving one vehicle driven by Leslie “Terry”

Singley (Singley). On the morning of February 14, 2008, Singley was traveling westbound

on Interstate 20 in Clinton, Mississippi, in his Ford F-150 pickup truck. Having set his cruise

control at 65 miles per hour (mph), he was approaching a bypass near the Natchez Trace

Parkway. While Singley was traveling in the left lane, passing a caravan of Entergy trucks,

he inexplicably lost consciousness, veered off the roadway, and collided with a REdirective

Gating ENd Terminal (“REGENT-C”) and a length of W-beam guardrail used to shield a

bridge parapet for the Natchez Trace Parkway. As a result of the impact, a segment of the

guardrail entered the vehicle’s compartment and amputated Singley’s right leg below the

knee.

¶2.     Singley and his wife, Brenda, filed suit on September 30, 2009, against all entities

involved in the design, testing, manufacturing, installation, and sale of the REGENT-C

terminal. The REGENT-C end terminal was designed by Bryson Products Inc. (BPI) and

manufactured by Central Fabricators. Key LLC was hired by the Mississippi Department of

Transportation (MDOT) as the primary contractor; Atwood Fence Company was the

subcontractor hired to install the product. The design of the REGENT-C end terminal was

intended to serve the dual function of “gating” and redirecting a vehicle in the case of a side-

impact collision.1 Its design was based on a similarly designed end terminal, the slotted rail

        1
          The 350 Report, promulgated by the National Cooperative Highway Research
Program (NCHRP) in 1992, provides the recommended procedures for evaluating the
performance of safety features, including guardrail end terminals. It defines a terminal as
“[a] device designed to treat the end of a longitudinal barrier,” such as a W-beam guardrail,
and it functions by “(a) decelerating a vehicle to a safe stop within a relatively short distance,
(b) permitting controlled penetration of the vehicle behind the device, (c) containing and

                                                2
terminal (SRT), manufactured by Trinity Highway Products (Trinity).2 Although both

designs incorporated slotted rail panels, standard anchor assembly, and wooden posts, the

REGENT-C also used a 3/4 inch steel cable, which extended the entire length of the system.

The cable was woven through the slotted rail at certain points and connected by two cable

boxes mounted on the non-traffic side of the system.3

¶3.    E-Tech Testing Inc. and Energy Absorption Systems Inc. (EAS) were contracted to

perform the NCHRP Report 350 testing for the REGENT-C end terminal.4 The REGENT-C

was subjected to Tests 3-30, 3-31, and 3-35 before obtaining approval from the Federal

Highway Administration (FHWA). In a letter dated September 5, 2002, the FHWA informed

EAS that the REGENT-C met the “evaluation criteria for an NCHRP Report 350 w-beam

guardrail terminal at test level 3 (TL-3) and . . . may be used on the National Highway

System[.]” The approval did contain one condition: noting that the truck used in one test



redirecting the vehicle, or (d) a combination of a, b, and c.”
       2
        Trinity Highway Products merged with Central Fabricators in 2007, acquiring the
assets of BPI. These assets include the rights pertaining to the REGENT-C patent.
Although BPI maintains a corporate existence, Central Fabricators ceased to exist following
the merger. For ease of discussion, we will refer to all the Defendants as a whole, unless
otherwise indicated.
       3
        Another difference between the SRT and the REGENT-C is the location of the slots.
The REGENT-C has three identical rail panels with slots continuing to the terminal end,
where it is attached to the non-slotted steel w-beam guardrail. The SRT’s slots end before
the transition to the guardrail, just after Post 3.
       4
          The Federal Highway Administration (FHWA) adopted Report 350 as the standard
for all federal-aid construction projects involving public roadways. Test Level 3 of Report
350 sets the parameters for crash testing both the gating capacity and redirective capacity of
an end-terminal device. According to NCHRP Report 350, up to seven tests are
recommended to evaluate redirective/gating devices in Test Level 3 (3-30 through 3-36).

                                              3
“came to a stop straddling the rail approximately 45 m[eters] downstream from the terminal,”

forty-five (45) meters was set as “the minimum length of rail that should be installed when

the barrier is used along a high-speed roadway to shield a bridge parapet[.]”

¶4.    The Singleys amended their complaint three times, with the third amended complaint

filed on March 4, 2011. The principal charge in the complaint was that the REGENT-C end

terminal attached to the guardrail was defectively designed and unreasonably dangerous. The

Singleys alleged that instead of deflecting his vehicle, as it should have been “designed,

constructed, and installed” to do, the REGENT-C end terminal failed, causing the guardrail

to penetrate the truck’s passenger compartment, which resulted in Singley’s injuries. They

also asserted claims of strict liability, negligent and/or intentional misrepresentation, and loss

of consortium.

¶5.    To support their claims, the Singleys provided expert testimony from Doug Head and

Anne Stodola. Head, an engineer and accident reconstructionist, stated that the REGENT-C

was defective and unreasonably dangerous because it did not comply with the performance

guidelines. Head contended that had the REGENT-C also been subjected to Test 3-11, which

tests longitudinal barriers, its defective condition “would have been readily apparent.”5 Head

also submitted an affidavit after discovery had been concluded that additionally asserted the

Trinity Defendants had “improperly altered the original, proposed design of the REGENT-C

       5
         According to the NCHRP 350 Report, Test 3-11 is a recommended test to evaluate
the length of need for longitudinal barriers. The 350 report defines a longitudinal barrier as
“[a] device whose primary functions are to prevent vehicular penetration and to safely
redirect an errant vehicle away from a roadside or median hazard.” Length of need is
defined as “[t]hat part of a longitudinal barrier or terminal designed to contain and redirect
a vehicle.”

                                                4
submitted for FHWA approval during Test 3-35 by attaching the slotted rail to the wooden

post at Post 2.”

¶6.    Stodola, a mechanical engineer and accident reconstructionist, opined that the

REGENT-C design had a defect that caused the guardrail to shear and pierce the vehicle’s

compartment. Specifically, she stated that because the “downstream” cable box was

positioned next to an area where slots were located in the guardrail, this created a “flexion

point” and made the REGENT-C end terminal subject to “pocketing,” causing the terminal

to “snag” Singley’s truck instead of redirecting it. She declined, however, to offer any

opinion in her deposition regarding a feasible alternative design. Stodola did submit a

subsequent affidavit on June 25, 2013, after discovery had been completed, in which she

claimed that the SRT end-terminal design was a “mechanically feasible and available

alternative design to the REGENT-C system at issue.”

¶7.    The Trinity Defendants6 moved to exclude this expert testimony under Daubert7 and

filed motions for summary judgment.8 On October 15, 2013, the trial court granted the

Defendants’ motions for summary judgment, concluding that the expert opinions of Head and

Stodola did not prove causation and were “insufficient to withstand summary judgment.”


       6
           These include Trinity, BPI, E-Tech Testing Services Inc., Central Fabricators, and
EAS.
       7
           Daubert v. Merrell Dow Pharm. Inc., 509 U.S. 579 (1993).
       8
         Key and Atwood each filed separate motions for summary judgment, asserting that
the guardrail and end terminal were installed in accordance with the manufacturer’s
instructions and that they did not breach any duty owed to the plaintiffs. Key and Atwood
also joined the Trinity Defendants’ motion to exclude the plaintiffs’ experts and for
summary judgment.

                                               5
Although noting that both Head and Stodola were generally qualified as experts, the trial

judge found that Head’s testimony was “unreliable” and that Stodola admitted she “would

have to defer to other experts when it comes to guardrail design[.]” The trial judge also

approved the Defendants’ motion to strike an affidavit by Head submitted after discovery had

concluded, which referenced a secondary theory of liability.

¶8.    The Singleys now appeal, raising several assignments of error regarding the trial

court’s grant of summary judgment.9 Upon review, we find the trial judge properly excluded

certain expert testimony in this case. We further conclude that the remaining expert

testimony is insufficient to establish a product-liability claim under Mississippi law. We

further find no genuine issue of material fact exists as to the Singleys’ remaining claims on

appeal. Therefore, we affirm the trial court’s grant of summary judgment.

                                STANDARD OF REVIEW

¶9.    A trial court’s grant or denial of a motion for summary judgment is reviewed de novo.

Karpinsky v. Am. Nat’l Ins. Co., 109 So. 3d 84, 88 (¶9) (Miss. 2013). “[I]f the pleadings,

depositions, answers to interrogatories and admissions on file, together with the affidavits,

if any, show that there is no genuine issue as to any material fact and that the moving party

is entitled to a judgment as a matter of law,” then summary judgment “shall be rendered.”

M.R.C.P. 56(c). The evidence must be viewed “in the light most favorable to the party

against whom the motion has been made.” Karpinsky, 109 So. 3d at 88 (¶9).

                                        ANALYSIS

       9
         Although the Singleys raise nine issues in their brief, in the interest of clarity and
efficiency, these multiple claims have been combined into three issues.

                                              6
          I.     Whether the trial court’s exclusion of Head and Stodola’s expert
                 testimony was an abuse of discretion.

¶10.      The crux of the Singleys’ argument is that Singley hit the REGENT-C end terminal

at an angle and speed within the parameters of the NCHRP 350 testing; therefore, since the

REGENT-C end terminal failed to redirect Singley’s vehicle and caused him severe injury,

the design of the end terminal was defective and was not NCHRP 350 compliant. The

Singleys provided testimony by the two experts, Head and Stodola, to support their claim that

the severity of the impact was within the testing parameters and that the REGENT-C’s design

was defective. The Defendants, on the other hand, contend that the severity of the impact

to the end terminal and guardrail was of a magnitude far exceeding “the performance

tolerances established by Report 350 for crash-testing end terminal devices,” and the

Singleys failed to provide sufficient evidence that the REGENT-C failed due to a design

defect.

¶11.      We agree with the trial judge’s conclusion that Head’s expert testimony – that the

REGENT-C end terminal should have been subjected to Test 3-11 before being deemed

compliant under NCHRP 350 – should be excluded, as it is not based on any industry

methodology or peer review. As this Court has opined:

          “[T]he party offering the testimony must show that the expert has based his
          testimony on the methods and procedures of science, not merely his subjective
          beliefs or unsupported speculation.” Then the trial judge must determine
          whether the expert testimony “rests on a reliable foundation and is relevant in
          a particular case.” The focus of the trial judge’s analysis “must be solely on
          principles and methodology, not on the conclusions they generate.”

Coleman v. Ford Motor Co., 70 So. 3d 223, 231-32 (¶26) (Miss. Ct. App. 2011) (citing Miss.



                                                7
Transp. Comm’n v. McLemore, 863 So. 2d 31, 36-7 (¶¶11, 13) (Miss. 2003) (internal

citations omitted)). When asked what 350-level guardrail end terminal had been accepted

using Test 3-11, Head acknowledged: “I don’t know of another one.” Deposition testimony

revealed that Head’s averment that the REGENT-C end terminal be evaluated using Test 3-

11 was based only on his subjective opinion.

       Q.        Do you know anyone at FHWA that has contemplated putting test 3-11
                 within the seven test matrix10 of test level 3 devices?

       A.        Within the matrix, I don’t know of anybody that’s thought of that. I
                 think[,] when they look at that it’s labeled as length of need redirective,
                 that they will agree with me that the strength requirements of 3-11 need
                 to be met by that section.

                 ....

       Q.        All right. So . . . my point is the people that come up with the test level
                 [seven] matrix – the seven text matrix – were an array of people from
                 DOT to academicians to Ph.D. engineers to people who design products
                 who came up with that standard, right?

       A.        Right.

       Q.        And those folks, in their collective wisdom, did not see fit to put test 3-
                 11 within that seven test matrix. You would agree with that, wouldn’t
                 you?

       A.        I agree.

The Singleys admit in their brief that it “may very well be true” that no designer or

manufacturer of end terminals test for “‘length of need’ according to the parameters of Test




       10
            See n. 2.

                                                  8
3-11.”11 We find no abuse of discretion in the trial court’s decision to exclude this testimony.

¶12.   Regarding the issue of the speed and angle of the impact of Singley’s truck against

the guardrail, we agree there are disputed issues of fact. Eyewitnesses claimed that Singley

was traveling at a speed of “over 70” mph, and Singley’s own statement was that his cruise

control had been set on 65 mph prior to the incident.12 One eyewitness, Paul Dhaliwal, who

was driving one of the Entergy trucks, stated that Singley’s truck impacted the guardrail at

approximately a thirty-degree angle. Dhaliwal was traveling directly behind Singley.

Another witness, Carlos Ford, said that Singley’s truck “veered” over in front of the Entergy

truck in which he was a passenger. The driver of that Entergy truck, Russ Walker, said in

a recorded statement that when Singley “started coming over it was a bee line for that

guardrail.”

¶13.   Head, however, disregarded this testimony concerning the angle, testifying it was “not

reasonable” and that Dhaliwal was “just flat wrong.” Instead, Head focused on the testimony

of Walker and Ford that Singley “drifted” into the other lane.13 Head’s opinion was that


       11
         We note that Head also admitted he knew of no other guardrail end terminal that
had ever been accepted using Test 3-11.
       12
         The paramedic who assisted Singley after the accident stated that he thought
Singley told him “that he had his cruise set at 77 [mph],” but the paramedic also
acknowledged that he could not “say with certainty [Singley] said that.”
       13
        The term “drifting” was suggested by counsel for the Singleys during Ford’s and
Walker’s depositions before the witnesses actually used that term. The following is an
example of this from a portion of Walker’s testimony:

       [Counsel for Singleys]:      Was it as if he was drifting into your lane or what
                                    was he doing?


                                               9
Singley struck the guardrail at an approximate angle of nine degrees. He said that if the

impact was steeper than five to ten degrees, it would require “the vehicle to make a turning

maneuver instead of a drifting maneuver.” He stated in his deposition:

       A.     There’s no evidence [Mr. Singley] turned. The witnesses all say he just
              drifted. . . . [I]f he had been further up, they’re going to describe him as
              he turned into the barrier. . . . They didn’t. They consistently say he
              drifted – they – into the barrier. That keeps him on a relatively straight
              line. If they’d said he turned into it or he had a heavy veer, then he
              could be up here and turn into it. But nobody has described that. They
              all say he just drifted.

       Q.     Other than Paul [Dhaliwal], which you discounted?

       ....

       A.     Paul and his 30 degrees I disagree with.

¶14.   Stodola opined that the cruise control on Singley’s car was likely not engaged,

although Singley himself claimed that it was set at 65 mph before the accident. But she

admitted that there was no physical evidence whether Singley’s cruise control was off or on.

Like Head, she also stated in her report that the angle of impact was between eight to ten

degrees. However, the Defendants argue that Stodola “did not perform any physical testing

or computerized modeling to verify whether the impact severity of the Singley accident was

within or far exceeded the performance tolerances established by Report 350.”


       Russ Walker:                 Oh, yeah. Oh, yeah, it was, uh, it was definitely,
                                    he was coming straight over.

During Ford’s testimony, counsel for the Singleys also questioned: “Now, did the vehicle
drift over those lanes from left to right . . . or had it already gotten onto a straight
trajectory?” While Ford had previously used the term “veered” to describe the vehicle’s
trajectory, Ford replied to the question: “It was drift. It wasn’t a direct line of travel. Just
gradually to the right.”

                                              10
¶15.   We cannot say that the presence of these disputed facts is fatal to the Defendants’

award of summary judgment. Even if a jury gave greater weight to the experts’ opinions that

the impact was within the parameters of the NCHRP 350 testing, the Singleys still had to

demonstrate that a genuine issue of material fact existed that the REGENT-C end terminal

was defectively designed and the defective design was the cause of Mr. Singley’s injury.

They also had to provide evidence that a reasonable alternative design existed that would

have prevented the accident in question.

¶16.   The trial court barred the Singleys’ claim under the Mississippi Products Liability Act

(MPLA) because their experts failed to provide any testimony that a reasonable alternative

design existed for the end terminal. Upon review of the evidence, we agree with the trial

court’s finding that the expert opinions in this case failed to meet Daubert standards.

¶17.   Mississippi Code Annotated section 11-1-63(f)(i)-(ii) (Rev. 2014) of the MPLA states:

       In any action alleging that a product is defective because of its design pursuant
       to paragraph (a)(i)3 of this section, the manufacturer, designer or product seller
       shall not be liable if the claimant does not prove by the preponderance of the
       evidence that at the time the product left the control of the manufacturer,
       designer or seller[,]. . . [t]he manufacturer or seller knew, or in light of
       reasonably available knowledge or in the exercise of reasonable care should
       have known, about the danger that caused the damage for which recovery is
       sought; and . . . . [t]he product failed to function as expected and there existed
       a feasible design alternative that would have to a reasonable probability
       prevented the harm. A feasible design alternative is a design that would have
       to a reasonable probability prevented the harm without impairing the utility,
       usefulness, practicality or desirability of the product to users or consumers.

As the Mississippi Supreme Court has explained:

       If an alternative design could have been practically adopted at the time of sale,
       and if the omission of such an alternative design rendered the product not
       reasonably safe, then a design is defective. [Restatement (Third) of Torts:

                                              11
       Prod. Liab. § 2 (1998).] This unique element of proof for [a] design defect
       claim, is premised on the notion that liability for harm caused by product
       designs should attach only when the harm is reasonably preventable.
       Restatement (Third) of Torts: Prod. Liab. § 2(f) (1998). For this reason,
       demonstrating a feasible alternative design as proof of a design defect is
       elemental to a claimant’s prima facie case. Accordingly, once sufficient
       evidence has been presented to the judge so the judge can determine that
       reasonable people could conclude a reasonable alternative design could have
       been practically adopted, the issue can be entrusted to a trier of fact. Id.

Williams v. Bennett, 921 So. 2d 1269, 1275 (¶16) (Miss. 2006).

¶18.   Head testified that other Test Level 3-accepted slotted rail end terminals existed that

could have been used, such as the SRT. Yet when asked how the SRT would have

performed if impacted under the same conditions, Head testified: “I have not done that

analysis. I don’t know.”

       Q.     Okay. So as you sit here today, your testimony is that you haven’t
              analyzed the SRT to determine if it is a reasonable design alternative.

       A.     I have not analyzed it to see if it would stand the same impact that the
              REGENT-C failed.

Head explained that his opinion that the SRT would have been a reasonable alternative

design was based on the fact it was “350 certified.” Therefore, according to Head, “[t]hat

on its surface makes it a reasonable device to use.” Head’s opinion fails to establish that the

SRT was a safer feasible alternative, as the REGENT-C design was also evaluated and 350-

certified under the FHWA.

¶19.   Furthermore, Stodola declined to offer any testimony during her deposition that the

SRT was a safer design, stating she was not qualified to give that opinion.

       Q.     Are you going to be offering an opinion in this case about alternative
              designs of guardrail treatments that you contend were safer alternative

                                              12
              designs to the REGENT-C?

       A.     Not intentionally.

       ....

              I’m not here to say that the SRT is a better design. I’m just here –
              based on what we could tell, it is different. . . . So as I said, I would not
              intentionally say that – I’m not here to say the SRT is a better design;
              I’m just saying there’s a design difference.

       Q.     Well are you going to say that the SRT was a safer alternative design?

       A.     I have not evaluated that and would not attempt to do that.

       ....

       Q.      [Y]ou’re not going to offer an opinion that the SRT or any other
              guardrail end treatment system on the market was a safer alternative
              design that the REGENT-C?

       A.     Correct. I would leave that to the experts.

Although Stodola later stated that there was a possibility that the SRT “may have” performed

in a manner that would have prevented the incident, she noted that she had done no testing

to make that determination.

¶20.   However, after the Defendants filed their motions to exclude the Singleys’ expert

testimony, the Singleys filed an affidavit by Stodola on June 25, 2013, in which she averred

that the SRT was a “mechanically feasible and available design alternative design to the

REGENT-C system at issue.” She noted that the REGENT-C was modeled after the SRT

design, but in the SRT design, the steel cable does not run the full length of the termination,

“eliminating the need for a second cable box[.]” As this Court has noted, a nonmovant may

not attempt to defeat a motion for summary judgment “with an affidavit of a witness that

                                               13
contradicts facts asserted in that witness’s prior deposition testimony, unless the affidavit

explains the discrepancy.” Jamison v. Barnes, 8 So. 3d 238, 245 (¶17) (Miss. Ct. App. 2008)

(citing Foldes v. Hancock Bank, 554 So. 2d 319, 321 (Miss. 1989)). It is apparent that

Stodola’s affidavit was an attempt to respond to the Defendants’ argument that neither expert

had demonstrated a feasible alternative design existed that was safer than the REGENT-C.

Stodola did not explain the discrepancy in her testimony, and she had earlier stated she

“would not attempt” to testify that the SRT was a safer design.

¶21.   We find that the trial judge properly excluded certain expert testimony of Head and

Stodola. “Summary judgment may not be defeated through expert opinions that are not based

on facts but instead are based on a guess, speculation, or conjecture.” Rogers v. Barlow Eddy

Jenkins P.A., 22 So. 3d 1219, 1225 (¶21) (Miss. Ct. App. 2009). The remaining evidence is

insufficient to raise a genuine issue of material fact as to whether the REGENT-C was

defectively designed; further, the Singleys have offered insufficient evidence that a defective

design caused Singley’s injury.

       II.    Whether the trial court abused its discretion in excluding the
              Singleys’ evidence regarding the existence of a bolt at Post 2 during
              Test 3-35.

¶22.   In an affidavit filed on June 28, 2013, Head claimed that for Test 3-35, the Defendants

had “improperly altered the original, proposed design of the REGENT-C” submitted to the

FHWA, by attaching the guardrail to Post 2, using a bolt.14 Head opined that “[t]o a

       14
          Head stated that Test 3-30 used the original REGENT-C design (with the slotted
rail not bolted at Post 2) submitted to the FHWA and that BPI, Central Fabricators, EAS,
and E-Tech Testing “notified the FHWA that they altered the design to attach the slotted rail
to Post 2” for Test 3-31. He renders no claims or opinions concerning the attachment of the

                                              14
reasonable degree of engineering certainty, by attaching the rail at this location, Defendants

were able to transfer at least some portion of the forces exerted upon the terminal to Post 2,

assisting the terminal system as whole along its length and re-direct the testing vehicle after

impact.” But Head also noted that “[a]n exact analysis of the specific amount of force

transferred to the post is not possible” because the Defendants never “tested the unaltered

design of the REGENT-C (without the rail attached at Post 2) for comparison purposes.”

Thus, he concluded that the alteration of the design “for purposes of Test 3-35 . . . . [meant]

that the design of the REGENT-C installed by [the Defendants] . . . was never demonstrated

to pass the minimum performance guidelines set forth in NCHRP 350 under Test 3-35.”

¶23.   However, as Head’s affidavit was not filed until several months after the expert-

witness depositions had been conducted and only four months before the trial was scheduled,

the Defendants moved to strike the testimony. The trial judge granted the motion, concluding

the evidence failed “to abide by the terms of the scheduling order.”

¶24.   The Singleys argue that the trial court’s granting of the Defendants’ motion to strike

the evidence concerning the existence of a bolt at Post 2 was an abuse of discretion. They

contend that this evidence was “not an attempt to state a liability claim,” but merely rebuttal

evidence and, therefore, should have been admitted. Upon review, we find the evidence was

untimely and properly excluded.

¶25.   In Howell v. Holiday, 155 So. 3d 839, 844 (¶15) (Miss. Ct. App. 2013), this Court

found that an expert’s supplemental report, which contained a new theory of liability and



bolt to Post 2 in Test 3-31.

                                              15
which was submitted less than a week prior to trial, “violate[d] Rule 4.04(A) of the Uniform

Rules of Circuit and County Court because Howell failed to reveal the new subject matter

of [the expert’s] testimony at least sixty days before trial, and no special circumstances

existed to justify Howell’s late designation of this opinion.” Thus, Rule 4.04(A) applies not

only to late designation of an expert witness, but also the “supplementation of the reports of

experts who have already been designated.” Id. at 845 (¶15). “Allowing [the expert] to

testify on this matter would result in undu[e] and irreversible prejudice to Holiday.” Id.

¶26.   Admittedly, the expert supplementation in the present case was submitted more than

sixty days before the scheduled trial date, and therefore, was not a violation of Rule 4.04(A).

“However, compliance with Rule 4.04 does not excuse a party’s failure to adhere to a

scheduling order.” Douglas v. Burley, 134 So. 3d 692, 698 (¶15) (Miss. 2012). A trial court

“has considerable discretion in matters pertaining to discovery” and “a duty to maintain

control of the docket and ensure the efficient disposal of court business.” Venton v.

Beckham, 845 So. 2d 676, 684 (¶25) (Miss. 2003) (citations and internal quotations omitted).

In this case, we agree with the trial court’s finding that, due to the complexity of the issues

in this case, allowing a new theory of liability only four months prior to the scheduled trial

would be prejudicial. New expert depositions would have to be conducted, and the

Defendants allowed time to find an expert witness to counter Head’s new theory.

¶27.   Consequently, we find no abuse of discretion in the trial court’s grant of the

Defendants’ motion to strike this evidence. Moreover, the Singleys acknowledge they “never

claimed that the presence (or lack thereof) of a bolt attaching the REGENT-C’s slotted rail



                                              16
at post 2 had any impact or effect whatsoever on the performance of the REGENT-C during

the subject accident.” Thus, this evidence would not have been sufficient to create a genuine

issue of material fact necessary to preclude summary judgment.

       III.   Whether the trial court erred by deciding disputed issues of fact
              concerning the FHWA acceptance letter.

¶28.   The Singleys claim that the trial court erroneously interpreted the “meaning and intent

of the FHWA” in regard to the condition in the FHWA’s acceptance letter that “the minimum

length of rail . . . installed” should be approximately 45 meters (approximately 148 feet). We

find nothing in the record to support this claim. The trial court did address the parties’

various arguments regarding this issue in its order, but made no findings of fact regarding

the letter’s intent. The trial judge merely concluded that plaintiffs failed to “point to a

specific breach of duty that caused injury.”

¶29.   Furthermore, the evidence shows that the guardrail and terminal were installed

according to MDOT specifications – 112.5 feet of guardrail was installed, along with the

REGENT-C end terminal, which was 37.5 feet, for a total installation of 150 feet. The

Singleys’ expert, Head, testified that the REGENT-C end terminal should not have been used

in that particular “barrier situation,” apparently interpreting the condition in the letter as

requiring 45 meters of guardrail, without including the additional end-terminal length. As

Key and Atwood noted in their appellees’ brief, the enclosures with the FHWA acceptance

letter, which include the test results, show that the 45 meters was measured from the start of

the REGENT-C end terminal in the test. This issue is without merit.

       IV.    Whether the trial court erred in failing to address the Singleys’

                                               17
                remaining claims.

¶30.     Consequently, we further find the evidence is insufficient to support the Singleys’

remaining claims of strict liability, negligent and/or intentional misrepresentation, and their

request for punitive damages. “With the adoption of [section] 11-1-63, common law strict

liability, as laid out in State Stove Mfg. Co. v. Hodges, 189 So. 2d 113 (Miss.1966), is no

longer the authority on the necessary elements of a products liability action.” Huff v.

Shopsmith Inc., 786 So. 2d 383, 387 (¶11) (Miss. 2001). As we have fund that there was no

genuine issue of material fact as to whether the REGENT-C was defectively designed, this

claim fails as a matter of law. The Singleys also claim that the Trinity Defendants made

“certain representations, explicitly and/or implicitly to users, consumers, and the general

public, concerning the REGENT-C,” which they assert were negligent and/or intentional

misrepresentations. As the Singleys have cited no relevant authority to support this claim,

we decline to address this issue. See Barrow v. May, 107 So. 3d 1029, 1038 (¶20) (Miss. Ct.

App. 2012). Lastly, as the Singleys’ claims were insufficient to withstand summary

judgment, any issue brought regarding punitive damages is moot and not properly before this

Court.

¶31.     Accordingly, we affirm the trial court’s grant of summary judgment to the Defendants.

¶32. THE JUDGMENT OF THE HINDS COUNTY CIRCUIT COURT IS
AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO THE
APPELLANTS.

    LEE, C.J., GRIFFIS, P.J., ISHEE, ROBERTS, CARLTON AND FAIR, JJ.,
CONCUR. IRVING, P.J., CONCURS IN PART AND IN THE RESULT WITHOUT
SEPARATE WRITTEN OPINION. JAMES, J., DISSENTS WITH SEPARATE
WRITTEN OPINION. MAXWELL, J., NOT PARTICIPATING.


                                              18
       JAMES, J., DISSENTING:

¶33.   I find that genuine issues of material fact are present in this case, and that summary

judgment should not have been granted. Therefore, I respectfully dissent.

¶34.   Singley offered the expert testimonies of Doug Head and Anne Stodola to support his

claims. Head testified that the REGENT-C15’s performance in Singley’s accident did not

comport with the minimum performance requirements for the two tests, the 3-35 and the 3-11

test. Test 3-35 was performed on the REGENT- C; however, test 3-11 was not.16 Head

contended that it should have been performed. Head further testified that the SRT17 was a

safer alternative. However, Head based his opinion on the fact that the SRT had already

passed the guidelines of the National Cooperative Highway Research Program (NCHRP) set

out in a special report known as the NCHRP 350. Head admitted that he did not perform any

testing to examine the SRT’s performance.

¶35.   Singley’s other expert, Stodola, opined that the design of the REGENT-C had a basic

mechanical failure that likely caused the REGENT-C to perform in the way that it did during

the accident. However, Stodola refused to offer an opinion about the SRT being a safer

design because she was not qualified to testify to that supposition.


       15
         The REGENT-C guardrail end terminal, as installed at the accident site,
incorporated two steel cables intended to provide strength and redirective capabilities to the
end terminal in the event of a side impact.
       16
         The trial court found that the case involves three main issues: (1) Test 3-11 versus
3-35; (2) the “bolt two” theory; and (3) the length caveat in the FHWA acceptance letter,
which I address in this opinion.
       17
        SRT is an abbreviation for slotted rail terminal, which was designed and
manufactured by Trinity.

                                             19
¶36.   On October 15, 2013, the trial court granted the Defendants’ motion for summary

judgment. The trial court found that Head was generally qualified, but excluded his

testimony because he thought it was unreliable. The trial court also found that Stodola was

qualified, but her testimony was also excluded because the trial court found that her opinion

“bordered design theory,” an area in which she was not qualified to offer an opinion.

¶37.   Singley argues that the trial court did not correctly apply the Daubert standard and

improperly excluded both experts’ opinions in regard to the subject matter. Singly contends

that the trial court essentially applied the single-factor general-acceptance test. Singley also

argues that the trial court ruled on a disputed fact between Head and the Trinity Defendants’

expert by stating that Head’s testimony is unreliable because “he is the only person in the

field that holds the opinion 3-11, versus or in addition to 3-35[,] should apply to end

terminals.” Singley also states that the trial court failed to conduct any evaluation of

Stodola’s opinion using Daubert criteria. Finally, Singley asserts that both Head and Stodola

are qualified to testify to their respective opinions.

       A.     Mississippi Rule of Evidence 702 and Daubert

¶38.   “The admission of expert witness testimony is within the discretion of the trial judge.”

Wackenhut Corp. v. Fortune, 87 So. 3d 1083, 1091 (¶23) (Miss. Ct. App. 2012) (citing Kidd

v. McRae’s Stores P’ship, 951 So. 2d 622, 626 (¶17) (Miss. Ct. App. 2007)). “We have also

stated that “[e]ven if this Court finds an erroneous admission or exclusion of evidence, we

will not reverse unless the error adversely affects a substantial right of a party.” Id.

¶39.   Mississippi Rule of Evidence 702 provides:



                                               20
       If scientific, technical, or other specialized knowledge will assist the trier of
       fact to understand the evidence or to determine a fact in issue, a witness
       qualified as an expert by knowledge, skill, experience, training, or education,
       may testify thereto in the form of an opinion or otherwise, if (1) the testimony
       is based upon sufficient facts or data, (2) the testimony is the product of
       reliable principles and methods, and (3) the witness has applied the principles
       and methods reliably to the facts of the case.

¶40.   In Daubert v. Merrell Dow Pharmaceuticals Inc., 509 U.S 579 (1993), the United

States Supreme Court rejected the general-acceptance test. The Court stated that “the trial

judge must ensure that any and all scientific testimony or evidence admitted is not only

relevant, but reliable.” Id. The Court further stated that “the trial judge must determine at

the outset, pursuant to Rule 104(1), whether the expert is proposing to testify to (1) scientific

knowledge that (2) will assist the trier of fact to understand or determine a fact in issue.” Id.

at 592-93. Widespread acceptance in the field of study can also play an important role in a

trial court’s decision to admit expert testimony. Id. at 594.

¶41.   In Mississippi Transportation Commission v. McLemore, 863 So. 2d 31 (Miss. 2003),

the Mississippi Supreme Court adopted the Daubert standard and rejected Frye.18 The Court

acknowledged that the application of Daubert is fact specific and “appropriately uses

relevant factors to determine reliability.” Id. at 38 (¶18). The Court stated:

       The Court in Daubert adopted a non-exhaustive, illustrative list of reliability
       factors for determining the admissibility of expert witness testimony. The
       focus of this analysis “must be solely on principles and methodology, not on
       the conclusions they generate.” These factors include whether the theory or
       technique can be and has been tested; whether it has been subjected to peer
       review and publication; whether, in respect to a particular technique, there is
       a high known or potential rate of error; whether there are standards controlling
       the technique's operation; and whether the theory or technique enjoys general

       18
            Frye v. United States, 293 F. 1013 (D.C. Cir. 1923).

                                               21
       acceptance within a relevant scientific community. The applicability of these
       factors depends on the nature of the issue, the expert's particular expertise, and
       the subject of the testimony. The Daubert Court emphasized that the reliability
       inquiry contemplated by Rule 702 “is a flexible one.”

Id. at 36-37 (¶13) (internal citations omitted).

       B.     Expert Testimony

¶42.   Doug Head was one of Singley’s experts who testified in several depositions over the

course of litigation. He testified that REGENT-C was defective and unreasonably dangerous

because it did not comply with the performance guidelines for Test Level 3 end terminals.

Head endorsed the 3-11 length-of-need test. The trial court found that Head was generally

qualified to testify about the REGENT-C’s design, NCHRP 350, and the subject accident

sequence. The trial court further held that Head’s opinion concerning the applicability of the

3-11 test was flawed and unreliable because he was the only person in his field who holds

the opinion about the existence of a suitable alternative design.

¶43.   The second expert, Stodola, was an expert in the fields of accident reconstruction and

mechanical engineering. Stodola intended to testify to specific mechanical defects or failures

of the REGENT-C that Singley asserts proximately caused his injury. Stodola is a licensed

engineer and trained accident reconstructionist. Stodola testified that the weakened beam

placed next to a stiffened section with increased mass created a point on the REGENT-C

capable of “snagging” or “hooking” a vehicle. Stodola also testifies that if the truck had been

redirected, as it should have been, Singly would not have been injured in the way he was hurt

in this case. Stodola also testifies that it was the combination of the slotted sections of rail

next to the second cable box and the transition point between the REGENT-C and the non-


                                              22
slotted steel guardrail that caused Singley’s injuries.

¶44.   The trial court agreed that Stodola is qualified as an expert witness. However, the

court excluded Stodola’s testimony because it stated that the testimony bordered on design

theory. As a result the trial court held that Stodola was not qualified to draw the conclusions

she made in her depositions. Singley argues that Stodola was merely using her education and

experience as a mechanical engineer and accident reconstructionist to render an opinion in

her field.

¶45.   When a party offers expert testimony, he “must show that the expert has based his

testimony on the methods and procedures of science, not merely his subjective beliefs or

unsupported speculation.” Delta Reg’l Med. Ctr. v. Taylor, 112 So. 3d 11, 25 (¶42) (Miss.

Ct. App. 2012) (citing Bailey Lumber & Supply Co. v. Robinson, 98 So. 3d 986, 994-95 (¶23)

(Miss. 2012)). Further, the supreme court has stated that “an expert’s testimony is

presumptively admissible when relevant and reliable.” Hubbard ex rel. Hubbard v.

McDonald’s Corp., 41 So. 3d 670, 675 (¶17) (Miss. 2010) (citing McLemore, 863 So. 2d at

36). The supreme court has held that when an expert’s opinion is attacked with credible

evidence that his opinion is not accepted in the scientific community, the proponent of the

expert testimony must provide a minimal defense of the opinion’s reliability. Hill v. Mills,

26 So. 3d 322, 332-33 (¶41) (Miss. 2010).

¶46.   In response to the majority opinion, Head and Stodola were properly qualified as

expert witnesses by the trial court, and their testimonies were improperly excluded. The

majority opinion adopts the language of the trial court in using the words “safer” or “better”



                                              23
alternative design. The claimant must prove by a preponderance of the evidence that the

product was designed in a defective manner. Miss. Code Ann. § 11-1-63(a). The statute

requires Singley to show:

       The product failed to function as expected and there existed a feasible design
       alternative that would have to a reasonable probability prevented the harm. A
       feasible design alternative is a design that would have to a reasonable
       probability prevented the harm without impairing the utility, usefulness,
       practicality or desirability of the product to users or consumers.

Miss. Code Ann. § 11-1-63(f)(ii). Head and Stodola’s testimonies satisfy the statutory

requirements. The testimony of Head’s and Stodola showed that the automobile should have

been redirected, and that the leg should not have been severed.

¶47.   Head and Stodola’s testimonies raise genuine issues of material fact. The testimonies

directly contradict the Trinity Defendants’ arguments. Singley has presented sufficient

evidence to survive summary judgment. The issues of whether the SRT design was better

than the REGENT-C and whether the REGENT-C was defective are questions of fact to be

decided by the jury based on the testimony. The trial court erroneously excluded evidence

that adversely affected the substantial rights of the parties.

       C.     Evidence Concerning Factual Existence of Bolt at Post 2 During
              Test 3-35

¶48.   Singley contends that the trial court’s order was an abuse of discretion. Singley also

argues that the rebuttal or impeachment evidence offered was mistakenly referred to as bolt-

two theory. Singley further argues that the delay was caused by the Defendants’ failure to

timely disclose the fact that BPI, EAS, and E Tech altered the originally proposed design of

the REGENT-C. Singley asserts that, because of the existence of a bolt attaching the


                                              24
REGENT-C’s rail to Post 2 during the 3-35 test is impeachment evidence that is supported,

he does not need to prove that the bolt caused his injuries.

¶49.   “The admissibility of evidence is left to the sound discretion of the trial court within

the boundaries of the Mississippi Rules of evidence, and it will not be found in error unless

the trial court has abused its discretion.” Moss v. State, 977 So. 2d 1201, 1207 (¶4) (Miss.

Ct. App. 2007) (citing Harris v. State, 861 So. 2d 1003, 1018 (¶41) (Miss. 2003)). The

appellate court will not reverse the admission or exclusion of evidence unless it “adversely

affects a substantial right.” Robinson Prop. Mgmt. Grp. v. Mitchell, 7 So. 3d 240, 243 (¶9)

(Miss. 2009).

¶50.   The trial court referred to Singley’s “impeachment evidence” as a theory, and held that

it would be unfairly prejudicial to allow Singley to allow a new theory shortly before trial.

Singley submitted an affidavit from Head discussing the bolt-two issue after the Daubert and

other dispositive motions were filed. The Court found that the information in Head’s

affidavit was available by his deposition date.

¶51.   In the amended complaint, Singley alleged that “the REGENT-C guardrail deviated

in a material way from the manufacturing specifications from otherwise identical units

manufactured to the same manufacturing specifications.” Singley argues that there was a

flaw in the REGENT-C’s design that prevented it from preforming correctly. Head’s

affidavit opined that the altered REGENT-C was not submitted to the 3-35 test, and has not

been demonstrated to pass the minimum performance guidelines set forth in the NCHRP 350.

Head’s affidavit also stated how the REGENT-C being attached at Post 2 may have affected



                                             25
its performance during the collision.

¶52.   Singley has previously alleged that a design flaw in the REGENT-C existed. The

affidavit Head submitted to the court appears to support that theory. The Mississippi

Supreme Court has held that parties have a right to their theory of the case. Burnwatt v. Ear,

Nose & Throat Consultants of N. Miss., 47 So. 3d 109, 118 (¶36) (Miss. 2010).

¶53.   The majority opinion states that the trial court did not abuse its discretion in excluding

Singley’s impeachment evidence regarding the existence of a bolt at Post 2 during the 3-35

test. This factual dispute was supported and did not depend on the witnesses. The existence

of a bolt attached to the REGENT-C’s rail at Post 2 during Test 3-35 was supported by the

tangible evidence of photographs and video recordings. These facts were also known by

Trinity, and there was no new theory and no new discovery needed.

¶54.   Whether there was a design flaw in the REGENT-C that impaired its ability to

function as it should is a disputed fact. Therefore, summary judgment is not appropriate.

       D.     Summary Judgment

¶55.   “[W]here disputed facts exist or where different interpretations or inferences can be

drawn from undisputed facts, summary judgment is inappropriate.” Morgan v. Citizens

Bank, 912 So. 2d 1133, 1135 (¶9) (Miss. Ct. App. 2005) (citing Johnson v. City of

Cleaveland, 846 So. 2d 1031, 1036 (¶14) (Miss. 2003)).

¶56.   Singley argues that the trial court erred in viewing the evidence in the light most

favorable to the Defendants on several different issues, including the intent and meaning of

the facts and opinions of the Federal Highway Administration (FHWA) expressed in the



                                              26
REGENT-C’s acceptance letter, and Singley’s claims in regard to the MPLA, causation, a

feasible alternative design to the REGENT-C, strict liability, negligence, intentional

misrepresentation, and punitive damages.

¶57.   As previously mentioned, when reviewing the grant or denial of a summary-judgment

motion, “the evidentiary matters are viewed in the light most favorable to the nonmoving

party.” Matthews v. Horsehoe Casino, 919 So. 2d 278, 280 (¶5) (Miss. Ct. App. 2005). “[I]f

after examining the evidentiary matters there is a genuine issue of material fact, the grant of

summary judgment is reversed.” Id. “The opponent to summary judgment carries a burden

of rebuttal, one which arises after the moving party has satisfied the burden of proof that no

genuine issue of material fact exists.” Miller v. Myers, 38 So. 3d 648, 652 (¶13) (Miss. Ct.

App. 2010). The Supreme Court of Mississippi has stated that “[i]f there is doubt as to

whether a fact issue exists, it should be resolved in favor of the non-moving party. That is,

it is better to err on the side of denying a motion for summary judgment if a doubt exists as

to whether a genuine issue of material fact exists.” McClinton v. Delta Pride Catfish Inc.,

792 So. 2d 968, 972-73 (¶7) (Miss. 2001).

¶58.   It should also be noted that in the trial court’s order several disputed facts are

discussed. The trial court stated that “[t]he physical factors such as angle, speed and exact

point of impact are in dispute although all experts agree he impacted the REGENT-C causing

part of the guardrail, not the REGENT-C[,] to enter the passenger/driver compartment of his

vehicle.” The order also stated:

       The FHWA acceptance letter states:



                                              27
       Since the pickup truck came to a stop straddling the rail approximately 45 m
       (approximately 150 feet) from the terminal, this is the minimum length of rail
       that should be installed when the barrier is used along a high speed roadway
       to shield a bridge parapet or vertical rigid object located directly behind the
       guardrail.

The judge further states in his order: “The parties dispute whether or not this caveat was

complied with and whether or not the length of the REGENT-C should be counted or

included in the 150 feet.” The trial court noted that Head contended that “150 feet of

guardrail should have been installed in addition to the REGENT-C and state[d] that if it had

been, all other things remaining constant, plaintiff would have hit standard 3-11 tested

guardrail and not the end terminal, thus avoiding the particular injury.” The court further

noted that the Defendants argued that Head was not “qualified to give his opinion and then

argue that the Court should look at the documents the FHWA would have relied upon in

issuing the acceptance letter[,] which clearly show the REGENT-C was included within the

approximate 150 feet requirement and was required based on the 3-11 test results, not 3-35.”

¶59.   Also, the trial court made a determination on the merits about issues that should have

been left within the discretion of a jury. The jury is the ultimate factfinder and should have

been able to determine the facts and credibility of the witnesses. Langston v. State, 791 So.

2d 273, 280 (¶14) (Miss. Ct. App. 2001). However, in this case, the trial court judge decided

the case on the merits when genuine issues of material fact existed.

¶60.   The majority opinion states that summary judgment was proper in favor of Trinity.

The Singleys have established a prima facie case, and there is no reason to exclude the expert

testimony of Head and Stodola after they have been qualified as experts. In addition, the



                                             28
Singleys have promoted their claims by: (1) the feasible design alternative is not merely

conceptual or theoretical in nature; (2) the feasible design alternative has been reduced to a

scale drawing; (3) the feasible design alternative illustrates certain dimensions and safety

characteristics; and (4) the scale drawing shows to a reasonable probability that it would have

prevented the harm without impairing the utility, usefulness, practicability, or desirability of

the product to users or consumers, as is required by Mississippi Code Annotated section 11-

1-63(f)(ii). Singley has also provided photos of the REGENT-C that the product failed to

function as expected.

¶61.   Singley raises several issues, all of which are in direct conflict with the Trinity

Defendants’ position. Singley has provided sufficient evidence through expert testimony and

other discovery to show that genuine issues of material fact do exist in this case. However,

in the final judgment, the trial court did not strike the expert testimony, but it found that the

experts’ depositions and affidavits were insufficient to withstand summary judgment. Also,

the court granted the motion to strike the bolt-two theory and also granted summary

judgment.

¶62.   The majority opinion addresses Singley’s remaining claims that were not addressed

by the trial court, and I decline to address these issues on appeal. These issues should be

addressed by the trial court on remand.

¶63.   I find that the trial court abused its discretion and erroneously excluded evidence that

has adversely affected the substantial rights of the parties. Summary judgment is not proper

because genuine issues of material fact exist, and the case should be reversed and remanded.



                                               29